*444OPINION
By THE COURT.
We have examined the record in this case, the briefs of counsel and the opinion of the trial court. In our opinion Judge Reynolds has entered the correct judgment upon consideration of the whole of §1359-6 GC, which must be read into the trust deed.
The appellee, Thomas Addison, urges certain errors in his behalf but as no cross-appeal was filed, the same will not be considered, for holding as we do, the same could not be prejudicial. These errors complained of related only to defensive matters.
The judgment will be affirmed.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.